DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Response and Amendment filed on 9/8/2022.

Claims 1-20 remain pending in this application. Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 have been amended. Claims 1, 8, and 15 are independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., US PGPUB 2019/0294313 A1 (hereinafter as LEE) in view of Piemonte et al., US PGPUB US 2014/0019917 A1 (hereinafter as Piemonte).

Regarding independent claim 1, LEE teaches an electronic device [see any of client devices 106(1) through 106(N) described in [0027] and shown in fig. 1] comprising: 
one or more touchscreen displays [note the screen 128 accepting finger sliding as an input as described in [0075]]; 
one or more non-transitory computer-readable storage media including instructions [see 114 on fig. 1 described in [0040]]; and 
one or more processors coupled to the storage media [see processing unites 112 described in [0039] and also shown ion fig. 1], the one or more processors configured to execute the instructions to: 
render, on the one or more touchscreen displays, a first sequence of image frames of an extended reality (XR) video call, wherein the first sequence of images portrays a shared XR space [note e.g. in [0030] communicating live content associated with a video feed provided by a video camera (which is a time-based sequence of image frames); note in [0026] a mixed reality environment associated with a GUI that is part of the communication session; see also [0032]; note in [0062], lines 18-20 that the graphical environment 310 is displayed by the computing devices], and wherein the XR video call is between a first user of the electronic device and one or more second users [note the communication session 104 in fig. 1 between users of client devices 106(1)-106(N)]; 
receive, via the one or more touchscreen displays, one or more gesture inputs associated with manipulating one or more parameters of the XR space during the XR video call [see e.g. in [0082] usage of touch by a participant of the communication session to manipulate video card 304 which is rendered in the graphical environment]; 
determine, responsive to the one or more gesture inputs, one or more transformations within the XR space, wherein the determination is based on the one or more gesture inputs [note e.g. in [0075] that the change in the XR space representation is dependent on the one or more gesture input; see e.g. that sliding at least 2 fingers in an outward motion results in zooming in]; and 
render, on the one or more touchscreen displays, a second sequence of image frames of the XR video call, wherein the second sequence of images portrays the one or more transformations to the XR space in accordance with the determined transformation [note again in [0082] the change in the display of the video card 304 rendered within the environment 310 which is displayed by the computing devices as per [0062]; see lines 18-20 of [0082] and note the exemplary changes of shift, zoom in zoom out, etc., of the card that are determined based on the gesture inputs in [0075]; further note as in [0059], lines 11-13 that the video card may provide live video feed which is again a continuation of time-based sequence of image frames].

Lee further teaches transforming a view of the XR space [see e.g. [0019] describing touches and/or gestures that cause change in a view or perspective of the MR environment; see also [0062] indicating modifying the view of the graphical environment 310], as well as manipulating an XR object [again see .g. in [0082] manipulating video card 304 which is an XR object rendered in the graphical environment].
Lee, however, does not explicitly teach receiving, via the one or more touchscreen displays, an initial user gesture having an associated duration and an associated location on the one or more touchscreen displays. Neither does it teach determining, based on the duration or the location of the initial user gesture, a transformation type for subsequent gesture input, the transformation type consisting of a transform of a view of the XR space or a manipulation of an XR object. It also doesn’t explicitly teach that determining the one or more transformations within the space is based on the initial user gesture and the one or more gesture inputs. Neither does it teach that the rendering is in accordance with the determined transformation type.

Piemonte teaches receiving via a touchscreen display [see e.g. [0119], lines 1-4], an initial user gesture [see e.g. [0006], lines 2-3] having an associated duration and an associated location on the one or more touchscreen displays [see in [0110] the location and duration of the contact as criteria to distinguish it and that may be used for mode selection]. 
Peimonte further teaches determining, based on characteristics of the initial user gesture, a transformation type for subsequent gesture input [see e.g. [0006] and note selecting a manipulation mode based on the initial gesture and applying that mode for subsequent motion; see also [0110]].
Piemonte further teaches transformation types that can consist of only two manipulation modes [see e.g. last 2 lines of [0105]]. Piemonte further teaches transformation types that manipulate an object [see e.g. [0025], lines 4-9 ] and transformation types that transform a view of the space [see e.g. [0025], lines 9-12; see also example in [0112] of a CAD application where a multi-control mode may allow rotating the view]. Piemonte further teaches exemplary XR space [see the example of an image of a scene containing real and computer-generated objects in [0075]].
Piemonte further teaches determining the one or more transformations within the space based on the initial user gesture and one or more subsequent gesture inputs [again see [0006], especially lines 3-5; Examiner notes that subsequent motion comprises one or more subsequent gesture inputs; see also [0026]].
Piemonte further teaches rendering in accordance with a determined transformation type [see e.g. [0082] indicating rendering according to a selected manipulation mode].

It would have been obvious to one of ordinary skill in the art having the teachings of LEE and Piemonte before the effective filing date of the claimed invention to modify the gesture inputs taught by LEE for manipulating one or more parameters of an XR space during an XR call, by further explicitly specifying the usage of an initial gesture with certain characteristics that determine the transformation type for subsequent gesture input, as well as the determination of the transformations to be based on both the initial gesture and the subsequent gestures, as per the teaching of Piemonte. The motivation for this obvious combination of teachings would be to enable intelligent interpretation and disambiguation of different gestures belonging to different manipulation modes on multitouch devices, as suggested by Piemonte [see abstract; [0003]; and [0005], lines 1-4].


Regarding independent claim 8, LEE also teaches a method [see e.g. fig. 8] comprising, by an electronic device [see any of client devices 106(1) through 106(N) described in [0027] and shown in fig. 1]: 
rendering, on one or more touchscreen displays [note the screen 128 accepting finger sliding as an input as described in [0075]] of the electronic device, a first sequence of image frames of an extended reality (XR) video call, wherein the first sequence of images portrays a shared XR space [note e.g. in [0030] communicating live content associated with a video feed provided by a video camera (which is a time-based sequence of image frames); note in [0026] a mixed reality environment associated with a GUI that is part of the communication session; see also [0032]; note in [0062], lines 18-20 that the graphical environment 310 is displayed by the computing devices], and wherein the XR video call is between a first user of the electronic device and one or more second users [note the communication session 104 in fig. 1 between users of client devices 106(1)-106(N)]; 
receiving, via the one or more touchscreen displays, one or more gesture inputs associated with manipulating one or more parameters of the XR space during the XR video call [see e.g. in [0082] usage of touch by a participant of the communication session to manipulate video card 304 which is rendered in the graphical environment];
determining, responsive to the one or more gesture inputs, one or more transformations within the XR space, wherein the determination is based on the one or more gesture inputs [note e.g. in [0075] that the change in the XR space representation is dependent on the type of gesture input; see e.g. that sliding at least 2 fingers in an outward motion results in zooming in]; and 
rendering, on the one or more touchscreen displays, a second sequence of image frames of the XR video call, wherein the second sequence of images portrays the one or more transformations to the XR space in accordance with the determined transformation [note again in [0082] the change in the display of the video card 304 rendered within the environment 310 which is displayed by the computing devices as per [0062]; see lines 18-20 of [0082] and note the exemplary changes of shift, zoom in zoom out, etc., of the card that are determined based on the gesture inputs in [0075]; further note as in [0059], lines 11-13 that the video card may provide live video feed which is again a continuation of time-based sequence of image frames].

Lee further teaches transforming a view of the XR space [see e.g. [0019] describing touches and/or gestures that cause change in a view or perspective of the MR environment; see also [0062] indicating modifying the view of the graphical environment 310], as well as manipulating an XR object [again see .g. in [0082] manipulating video card 304 which is an XR object rendered in the graphical environment].
Lee, however, does not explicitly teach receiving, via the one or more touchscreen displays, an initial user gesture having an associated duration and an associated location on the one or more touchscreen displays. Neither does it teach determining, based on the duration or the location of the initial user gesture, a transformation type for subsequent gesture input, the transformation type consisting of a transform of a view of the XR space or a manipulation of an XR object. It also doesn’t explicitly teach that determining the one or more transformations within the space is based on the initial user gesture and the one or more gesture inputs. Neither does it teach that the rendering is in accordance with the determined transformation type.

Piemonte teaches receiving via a touchscreen display [see e.g. [0119], lines 1-4], an initial user gesture [see e.g. [0006], lines 2-3] having an associated duration and an associated location on the one or more touchscreen displays [see in [0110] the location and duration of the contact as criteria to distinguish it and that may be used for mode selection]. 
Peimonte further teaches determining, based on characteristics of the initial user gesture, a transformation type for subsequent gesture input [see e.g. [0006] and note selecting a manipulation mode based on the initial gesture and applying that mode for subsequent motion; see also [0110]].
Piemonte further teaches transformation types that can consist of only two manipulation modes [see e.g. last 2 lines of [0105]]. Piemonte further teaches transformation types that manipulate an object [see e.g. [0025], lines 4-9 ] and transformation types that transform a view of the space [see e.g. [0025], lines 9-12; see also example in [0112] of a CAD application where a multi-control mode may allow rotating the view]. Piemonte further teaches exemplary XR space [see the example of an image of a scene containing real and computer-generated objects in [0075]].
Piemonte further teaches determining the one or more transformations within the space based on the initial user gesture and one or more subsequent gesture inputs [again see [0006], especially lines 3-5; Examiner notes that subsequent motion comprises one or more subsequent gesture inputs; see also [0026]].
Piemonte further teaches rendering in accordance with a determined transformation type [see e.g. [0082] indicating rendering according to a selected manipulation mode].

It would have been obvious to one of ordinary skill in the art having the teachings of LEE and Piemonte before the effective filing date of the claimed invention to modify the gesture inputs taught by LEE for manipulating one or more parameters of an XR space during an XR call, by further explicitly specifying the usage of an initial gesture with certain characteristics that determine the transformation type for subsequent gesture input, as well as the determination of the transformations to be based on both the initial gesture and the subsequent gestures, as per the teaching of Piemonte. The motivation for this obvious combination of teachings would be to enable intelligent interpretation and disambiguation of different gestures belonging to different manipulation modes on multitouch devices, as suggested by Piemonte [see abstract; [0003]; and [0005], lines 1-4].


Regarding independent claim 15, LEE also teaches a computer-readable non-transitory storage media comprising instructions executable by a processor [see e.g. [0007]] to: 
render, on one or more touchscreen displays [note the screen 128 accepting finger sliding as an input as described in [0075]] of an electronic device [see any of client devices 106(1) through 106(N) described in [0027] and shown in fig. 1], a first sequence of image frames of an extended reality (XR) video call, wherein the first sequence of images portrays a shared XR space [note e.g. in [0030] communicating live content associated with a video feed provided by a video camera (which is a time-based sequence of image frames); note in [0026] a mixed reality environment associated with a GUI that is part of the communication session; see also [0032]; note in [0062], lines 18-20 that the graphical environment 310 is displayed by the computing devices], and wherein the XR video call is between a first user of the electronic device and one or more second users [note the communication session 104 in fig. 1 between users of client devices 106(1)-106(N)];
receive, via the one or more touchscreen displays, one or more gesture inputs associated with manipulating one or more parameters of the XR space during the XR video call [see e.g. in [0082] usage of touch by a participant of the communication session to manipulate video card 304 which is rendered in the graphical environment];
determine, responsive to the one or more gesture inputs, one or more transformations within the XR space, wherein the determination is based the one or more gesture inputs [note e.g. in [0075] that the change in the XR space representation is dependent on the one or more gesture input; see e.g. that sliding at least 2 fingers in an outward motion results in zooming in]; and 
render, on the one or more touchscreen displays, a second sequence of image frames of the XR video call, wherein the second sequence of images portrays the one or more transformations to the XR space in accordance with the determined transformation [note again in [0082] the change in the display of the video card 304 rendered within the environment 310 which is displayed by the computing devices as per [0062]; see lines 18-20 of [0082] and note the exemplary changes of shift, zoom in zoom out, etc., of the card that are determined based on the gesture inputs in [0075]; further note as in [0059], lines 11-13 that the video card may provide live video feed which is again a continuation of time-based sequence of image frames].

Lee further teaches transforming a view of the XR space [see e.g. [0019] describing touches and/or gestures that cause change in a view or perspective of the MR environment; see also [0062] indicating modifying the view of the graphical environment 310], as well as manipulating an XR object [again see .g. in [0082] manipulating video card 304 which is an XR object rendered in the graphical environment].
Lee, however, does not explicitly teach receiving, via the one or more touchscreen displays, an initial user gesture having an associated duration and an associated location on the one or more touchscreen displays. Neither does it teach determining, based on the duration or the location of the initial user gesture, a transformation type for subsequent gesture input, the transformation type consisting of a transform of a view of the XR space or a manipulation of an XR object. It also doesn’t explicitly teach that determining the one or more transformations within the space is based on the initial user gesture and the one or more gesture inputs. Neither does it teach that the rendering is in accordance with the determined transformation type.

Piemonte teaches receiving via a touchscreen display [see e.g. [0119], lines 1-4], an initial user gesture [see e.g. [0006], lines 2-3] having an associated duration and an associated location on the one or more touchscreen displays [see in [0110] the location and duration of the contact as criteria to distinguish it and that may be used for mode selection]. 
Peimonte further teaches determining, based on characteristics of the initial user gesture, a transformation type for subsequent gesture input [see e.g. [0006] and note selecting a manipulation mode based on the initial gesture and applying that mode for subsequent motion; see also [0110]].
Piemonte further teaches transformation types that can consist of only two manipulation modes [see e.g. last 2 lines of [0105]]. Piemonte further teaches transformation types that manipulate an object [see e.g. [0025], lines 4-9 ] and transformation types that transform a view of the space [see e.g. [0025], lines 9-12; see also example in [0112] of a CAD application where a multi-control mode may allow rotating the view]. Piemonte further teaches exemplary XR space [see the example of an image of a scene containing real and computer-generated objects in [0075]].
Piemonte further teaches determining the one or more transformations within the space based on the initial user gesture and one or more subsequent gesture inputs [again see [0006], especially lines 3-5; Examiner notes that subsequent motion comprises one or more subsequent gesture inputs; see also [0026]].
Piemonte further teaches rendering in accordance with a determined transformation type [see e.g. [0082] indicating rendering according to a selected manipulation mode].

It would have been obvious to one of ordinary skill in the art having the teachings of LEE and Piemonte before the effective filing date of the claimed invention to modify the gesture inputs taught by LEE for manipulating one or more parameters of an XR space during an XR call, by further explicitly specifying the usage of an initial gesture with certain characteristics that determine the transformation type for subsequent gesture input, as well as the determination of the transformations to be based on both the initial gesture and the subsequent gestures, as per the teaching of Piemonte. The motivation for this obvious combination of teachings would be to enable intelligent interpretation and disambiguation of different gestures belonging to different manipulation modes on multitouch devices, as suggested by Piemonte [see abstract; [0003]; and [0005], lines 1-4].


Regarding claims 4, 11, and 18, the rejections of independent claims 1, 8, and 15 are respectively incorporated. LEE further discloses that manipulating the one or more parameters of the XR space comprises manipulating one or more XR objects in the XR space [again see .g. in [0082] manipulating video card 304 which is an XR object rendered in the graphical environment], and wherein manipulating the one or more XR objects comprises one or more of adding the one or more XR objects to the XR space, removing the one or more XR objects from the XR space, translating the one or more XR objects [note the shift described in [0082]], rotating the one or more XR objects, zooming in the one or more XR objects [note the zoom in described in [0082]], or zooming out the one or more XR objects [note the zoom out described in [0082]].

Regarding claims 5, 12, and 19, the rejections of independent claims 1, 8, and 15 are respectively incorporated. LEE further discloses that manipulating the one or more parameters of the XR space comprises manipulating a view of the XR space [see e.g. [0019] describing touches and/or gestures that cause change in a view or perspective of the MR environment; see also [0062] indicating modifying the view of the graphical environment 310], and wherein manipulating the view of the XR space comprises one or more of translating the view of the XR space [especially note in [0019] panning the view], rotating the view of the XR space [see also in [0019] rotating the view], zooming in the view of the XR space, or zooming out the view of the XR space [see also in [0019] zooming the view].


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Piemonte, as applied to independent claims 1, 8, and 15 above, respectively, and further in view of DRAKE et al., US PGPUB 2020/0241733 A1 (hereinafter as DRAKE).

Regarding claims 2, 9, and 16, the rejections of independent claims 1, 8, and 15 are respectively incorporated. LEE/Piemonte does not explicitly teach that the XR space comprises one or more of a wall anchor for two-dimensional XR objects or a space anchor for three-dimensional XR objects.
DRAKE teaches an XR space comprising one or more of a wall anchor for two-dimensional XR objects or a space anchor for three-dimensional XR objects [note in [0058] the 3D anchoring position for AR objects].
 It would have been obvious to one of ordinary skill in the art having the teachings of LEE, Piemonte, and DRAKE before the effective filing date of the claimed invention to modify the instructions taught by LEE by further explicitly specifying a space anchor for 3D XR objects, as per the teachings of DRAKE. The motivation for this obvious combination would be to allow proper positioning of virtual objects in the XR space, thus allowing users to have a more realistic experience, as per DRAKE’s suggestion [again see [0058]; see also [0007]].


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Piemonte, as applied to independent claims 1, 8, and 15 above, respectively, and further in view of SONNINO et al., US PGPUB 2018/0329589 A1 (hereinafter as SONNINO).

Regarding claims 3, 10, and 17, the rejections of independent claims 1, 8, and 15 are respectively incorporated. LEE/Piemonte does not explicitly teach that the transformation type is based on a type of XR object displayed at the associated location of the initial user gesture.
SONNINOS teaches manipulation types that are based on a type of object displayed at a location of an initial gesture [see e.g. in [0011] determining a type of a selected object that dictates certain manipulation types to be available for selection by subsequent gestures; note user gesture inputs in [0021] and note the object being displayed at a location of the initial gesture as in [0031], lines 7-9 and fig. 2B; see also title; abstract; and [0032]].
 It would have been obvious to one of ordinary skill in the art having the teachings of LEE, Piemonte, and SONNINOS, before the effective filing date of the claimed invention to use the XR objects taught by LEE and modify the instructions taught by Piemonte for determining a gesture-based manipulation/transformation type to be further based on the type of the object displayed at the location of the initial gesture, as per the teachings of SONNINOS. The motivation for this obvious combination would be to enable functionality specific to different types of displayed objects, as taught by SONNINOS [see e.g. [0032]], which would increase the available capabilities and further enrich the user’s experience.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Piemonte, as applied to independent claims 1, 8, and 15 above, respectively, and further in view of Kehrle et al., US Patent 7,466,313 B2 (hereinafter as Kehrle).


Regarding claims 6, 13, and 20, the rejections of independent claims 1, 8, and 15 are respectively incorporated. 
LEE further teaches manipulation of the one or more parameters of the XR space that comprises manipulating one or more XR objects in the XR space, and wherein the one or more gesture inputs comprise a gesture input for locking the one or more XR objects [see e.g. [0070] indicating locking the video card based on a touch gesture input].
LEE/Piemonte, however, does not explicitly teach that the locking the one or more XR objects is to prohibit the one or more second users to manipulate the one or more XR objects.

Kehrle teaches locking of a component of a virtual 3D model that prohibits other users to manipulate that component [see e.g. col. 3, lines 47-50 indicating locking a component for all users other than a certain user that is carrying out an operation; see also claim 7].
It would have been obvious to one of ordinary skill in the art having the teachings of LEE, Piemonte, and Kehrle before the effective filing date of the claimed invention to modify the lock feature taught by LEE by further explicitly specifying that the locking of the one or more XR objects prohibits the one or more second users to manipulate the one or more XR objects, as per the teaching of Kehrle with respect to the CAD objects. The motivation for this obvious combination of teachings would be to overcome collisions with other users in a collaborative environment, as suggested by Kehrle [see again col. 3, lines 47-50].


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Piemonte, as applied to independent claims 1 and 8 above, respectively, and further in view of Lemay et al., US PGPUB 2021/0191600 A1 (hereinafter as Lemay) and Gauglitz et al., US PGPUB 2015/0125045 A1 (hereinafter as Gauglitz).

Regarding claims 7 and 14, the rejections of independent claims 1 and 8 are respectively incorporated. 
LEE/Piemonte does not explicitly teach that the one or more gesture inputs comprise a gesture input for activating an isolation view, wherein the second sequence of image frames of the XR video call is rendered in the isolation view, and wherein the portrayed transformations to the XR space in the isolation view are not visible to the one or more second users.

Lemay teaches a gesture input for activating an isolation view wherein some UI elements are not visible to other users viewing the same 3D environment [see e.g. [0125] and note a gesture initiating a mode where the initiating user only sees some UI content].
Gauglitz teaches a video-based remote collaboration involving augmented reality [see e.g. [0034]-[0035]] where an isolation view activated by a remote user decouples a viewpoint of a local user and controls the viewpoint independently, but still receives video from the local user [see e.g. [0032] and [0036]].
It would have been obvious to one of ordinary skill in the art having the teachings of LEE, Piemonte, Lemay, and Gauglitz, before the effective filing date of the claimed invention to modify the gesture inputs taught by LEE to specify a gesture that activates an isolation made such as that taught by Lemay and to further specify that the video communication is maintained in the isolation mode, while the transformations applied to the view (such as viewpoint management) is not visible to a remote user, as taught by Gauglitz. The motivation for the first of these obvious combination of teachings would be to enable a privacy mode is a collaborative environment, as suggested by Lemay [see again [0125]]. The motivation for the second of these obvious combination of teachings would be to give a remote user control over a viewpoint while enabling consistent communication, as suggested by Gauglitz [see again [0036] and [0032]].


Response to Arguments
Applicant’s amendments to the claims in regards to the previously presented various informalities have been fully considered. The claim objections previously presented have been accordingly withdrawn.

Applicant’s amendments to the specification have been fully considered and are persuasive.  The objections to the specifications have been accordingly withdrawn. 

Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner notes, from the cited art, US 2022/0084279 A1 (Lindmeier et al.) describing determining a type of manipulation based on an initial input [see e.g. [0218]-[0220]].


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145